                  Case 3:20-cv-05661-BHS Document 9 Filed 08/06/20 Page 1 of 3



 1                                                        THE HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 8
      TODD BRINKMEYER
 9                                                       Case No. 3:20-cv-05661-BHS
                          Petitioner,
10                                                       DECLARATION OF ANDY MURPHY IN
              v.                                         SUPPORT OF MOTION FOR
11                                                       PRELIMINARY INJUNCTION
12    WASHINGTON STATE LIQUOR AND
      CANNABIS BOARD,
13
                          Respondent.
14

15

16   I, Andy Murphy, hereby declare and state as follows:
17           1.      I am one of the attorneys representing the petitioner in this action. I am over the
18   age of eighteen, have personal knowledge of the matters contained in the Declaration, and am
19   competent to testify thereto.
20           2.      Attached hereto as Exhibit A is true and correct copy of a table on
21   Topshelfdata.com, which summarizes the voluminous public data published by respondent
22   Washington State Liquor and Cannabis Board regarding the sales and taxes from Washington's
23   licensed marijuana industry.
24           3.      Attached hereto as Exhibit B is a true and correct copy of a press release issued
25   by the State of Maine on May 11, 2020.
26



     DECLARATION OF ANDY MURPHY IN SUPPORT OF                         MILLER NASH GRAHAM & DUNN LLP
     MOTION FOR PRELIMINARY INJUNCTION - 1                            Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     USDC No. 3:20-cv-05661-BHS                                           Seattle, Washington 98121-1128
                                                                        (206) 624-8300/Fax: (206) 340-9599
                  Case 3:20-cv-05661-BHS Document 9 Filed 08/06/20 Page 2 of 3



 1           4.      Attached hereto as Exhibit C is a true and correct copy of "Residency
 2   Requirements for Marijuana Licensure" by Allie Howell, dated January 2019.
 3   Pursuant to 18 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
 4   correct to the best of my knowledge.
 5

 6           EXECUTED in Seattle, WA on this 6th day of August, 2020
 7

 8                                                          s/ Andy Murphy
                                                            Andy Murphy
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     DECLARATION OF ANDY MURPHY IN SUPPORT OF                       MILLER NASH GRAHAM & DUNN LLP
     MOTION FOR PRELIMINARY INJUNCTION - 2                          Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     USDC No. 3:20-cv-05661-BHS                                         Seattle, Washington 98121-1128
                                                                      (206) 624-8300/Fax: (206) 340-9599
               Case 3:20-cv-05661-BHS Document 9 Filed 08/06/20 Page 3 of 3



 1                                   DECLARATION OF SERVICE
 2           I, Brie Geffre, hereby declare under penalty of perjury under the laws of the United States
 3   and of the state of Washington, that on this 6th day of August, 2020, I caused the foregoing to be
 4   filed using the CM/ECF system which will send notice of the same to all registered parties
 5           SIGNED at Seattle, Washington this 6th day of August, 2020.
 6                                                s/Brie Geffre
 7                                                Brie Geffre, Legal Assistant

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     DECLARATION OF SERVICE - 3
     USDC No. 3:20-cv-05661-BHS                                     MILLER NASH GRAHAM & DUNN LLP
                                                                    Pier 70 ~ 2801 Alaskan Way ~ Suite 300
                                                                        Seattle, Washington 98121-1128
                                                                      (206) 624-8300/Fax: (206) 340-9599
